[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
The court has reviewed the report of the State Trial Referee to the court based on section 8-132 of the General Statutes, the plaintiff's motion to confirm the report, the defendant's motion to correct the report and the plaintiff's objection to the motion to correct.
The defendant filed a motion for extension of time in which to file a motion to correct on April 16, 1991, or seven days after the clerk's office mailed the State Trial Referee's report. The motion for extension of time was never acted upon but was followed up by a motion to correct. The objection to the motion to correct is overruled to the extent it claims the motion to correct is not timely. CT Page 5470
The motion to correct and the motion to confirm the report are not acted upon at this time. The motion to correct is treated as equivalent to a motion to reargue or motion for consideration, and the case is referred back to Judge O'Sullivan to determine whether to file a supplemental report addressing the factual claims in the defendant's motion to correct.
ROBERT A. FULLER, JUDGE